DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 29, 2021. The application contains claims 1-20: 
Claims 1, 3-6, 8-9, 11, 13, and 17-20 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on January 29, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
The amendments to claims 1, 4, 9, and 17 are acknowledged and the corresponding claim objections are withdrawn.

Claim Rejections - 35 USC § 112
The amendments to claims 3, 8, and 13 are acknowledged and the corresponding claim rejections are withdrawn.

Claim Rejections - 35 USC § 101


Claim Rejections - 35 USC § 102 & 103
	Applicant’s arguments with respect to the new limitations are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Protopopov et al. (US 8352431 B1), in view of Xing et al. (US 8751515 B1).

With regard to claim 1,
Protopopov teaches
a system (Abstract), comprising: 
a processor (processor, Col. 50, lines 41-50); and 
a memory that stores executable components (in-memory cache indicates memory, Col. 50, lines 25-34) that, when executed by the processor, facilitate performance of operations by the system, the executable components comprising: 
an object policy component that maintains an object policy specifying that an operation is to be performed on an object of objects that have been stored in the system in response to a determination that a state of the object satisfies a defined policy condition (a policy specifies an action defined in the action filed to be performed on a set of objects defined in the object definition field when a predicate is evaluated as true for each object in the set based on the object’s metadata, Fig. 45; Fig. 46; Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44, where the action corresponds to “an operation” and each object’s metadata indicates “a state of the object”); and 
a job component that 
accesses an index data structure of the system comprising respective attributes of the objects that have been stored in the system (Fig. 4 and Fig. 5 illustrate a data structure that comprises attributes of storage objects, Col. 8, lines 55-67; Col. 9, lines 1-1-13), and 
in response to the state of the object being determined, based on a group of attributes of the respective attributes that correspond to the object, to satisfy the defined policy condition, performs the operation on the object (in response to the predicate is evaluated as true for a particular object based on the object’s metadata, perform the action on the particular object, Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44).
Protopopov does not explicitly teach
wherein the group of attributes that correspond to the object comprises a data access pattern of the object representing whether the object is to be stored in a cache memory of the system.
Xing teaches
wherein the group of attributes that correspond to the object comprises a data access pattern of the object representing whether the object is to be stored in a cache memory of the system (Col. 7, lines 37-67; Col. 8, lines 1-2: file metadata, e.g., a time attribute or file extensions, corresponds to “a data access pattern”, because the former indicates how often a file has been accessed and the latter indicates how a file should be accessed, in either case, it reads on “a data access pattern”; the portion “representing whether the object is to be stored in a cache memory of the system” is describing an intended use of the data access pattern attribute, and bring frequently accessed data to a cache memory based on time attributes is within the purview of one of ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Protopopov to incorporate the teachings of Xing to use data access pattern attributes meeting certain condition to decide whether or not to store an object in a cache memory. Doing so would bring most frequently accessed objects to the cache memory for faster access and properly store and access specific files of particular types.

With regard to claim 2,
	As discussed regarding claim 1, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the system of claim 1, wherein the object comprises a file, a snapshot identification corresponding to the file representing a point-in-time copy of the file, a directory, or other metadata of the system (a file object and a metadata storage object, Col. 8, lines 41-54).

With regard to claim 3,
	As discussed regarding claim 2, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the system of claim 2, wherein the index data structure comprises a distinct identifier of the object comprising at least one of a non-repeating immutable identifier of the file, a logical inode number (LIN) that references block addresses of data blocks of the file, or a snapshot identifier corresponding to a version of the LIN (a file identifier field (FID) corresponds to “a non-repeating immutable identifier of the file”, Fig. 34; Col. 32, lines 59-65).

With regard to claim 4,
	As discussed regarding claim 2, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the system of claim 2, wherein the group of attributes of the object comprises metadata representing at least one of a canonical filename of the file, a type of the file, an access time of the file, a birth time of the file, a modification time of the file, a file extension of the file, a type of content of the file, a logical size of the file, or a parameter representing that the file has been determined not to conform to the object policy (modification time, last access time, last change time, creation time, file size, etc., Col. 8, lines 66-67; Col. 9, lines 1-13).

With regard to claim 5,
	As discussed regarding claim 2, Protopopov and Xing teach all the limitations.
Xing further teaches
the system of claim 2, wherein the group of attributes of the object comprises metadata representing at least one of a storage pool policy of the file, a write optimization strategy of the file, data stream information representing an alternate data stream corresponding to the file, or a packing strategy of the file with respect to storage of the file (moving a file into a tier of storage as the file ages or periodically moving files among different tiers corresponds to "a storage pool policy of the file", Col. 5, lines 43-60).

With regard to claim 6,
	As discussed regarding claim 2, Protopopov and Xing teach all the limitations.
Xing further teaches
the system of claim 5, wherein the data access pattern further represents how the file has been accessed over a period, read over the period, or written over the period (Col. 7, lines 37-67; Col. 8, lines 1-2: a time attributes correspond to how files have been accessed (e.g., modified) within a predetermined period of time in the past).

With regard to claim 7,
	As discussed regarding claim 1, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the system of claim 1, wherein the object is a file, and wherein the job component, in response to the state of the object being determined to satisfy the defined policy condition: 
opens, via a system procedure of the system, the file to access file attributes of the file (a request to access a file invokes a system procedure, which will first access the metadata file object to locate the corresponding data storage objects for the file, Col. 8, lines 41-65); and 
in response to the group of attributes being determined to match the file attributes, performs the operation on the file (in response to the predicate is evaluated as true for a particular object based on the object’s metadata, perform the action on the particular object, Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44).

With regard to claim 8,
	As discussed regarding claim 7, Protopopov and Xing teach all the limitations.
Xing further teaches
the system of claim 7, wherein a first attribute of the group of attributes represents that the file comprises a defined type, wherein a second attribute of the group of attributes comprises a customer defined parameter representing that the defined type is to be stored in a first storage tier having a first performance that is lower than a second performance of a second storage tier or representing that the file has not been accessed within a defined period, and wherein the operation comprises at least one of storing the file in the first storage tier or moving the file from the second storage tier to the first storage tier (initially store a file in a tier of storage that offers high performance for reads and writes. As the file ages, move it into a tier of storage based on data management policies to achieve a cost-effective match to the current storage requirements of the files, Col. 5, lines 43-60. Age of a file corresponds to “a first attribute” and age older than a certain age corresponds to “a second attribute” which dictates that the file be moved from a higher performance tier to a lower performance tier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Protopopov to incorporate the teachings of Xing to define customized parameters based on file attributes and create data management policies based on these parameters to move files among different tiers of a hierarchical storage system. Doing so would optimize storage systems for different characteristics such as random update performance and achieve a cost-effective match to the current storage requirements of the files as taught by Xing (Col. 5, lines 43-60).

With regard to claim 9,
Protopopov and Xing teach all the limitations.
Protopopov further teaches
the system of claim 1, wherein the job component: 
generates job worker processes within respective data storage nodes of the system (a process is created for each metadata server, Col. 36, lines 61-67; Col. 37, lines 1-21); and 
assigns respective distinct portions of the index data structure to the job worker processes (each metadata server corresponds to a distinct portion of the index data structure, Col. 36, lines 61-67; Col. 37, lines 1-21), wherein the job worker processes independently 
determine, using the respective distinct portions of the index data structure, the respective attributes (each process takes care of its own job queue in the same manner as discussed in the independent claim, Col. 36, lines 61-67; Col. 37, lines 1-21), and 
in response to respective determinations, based on the respective attributes, that states of respective objects of the objects satisfy the defined policy condition, perform the operation on the respective objects (each process takes care of its own job queue in the same manner as discussed in the independent claim, Col. 36, lines 61-67; Col. 37, lines 1-21).

With regard to claim 10,
	As discussed regarding claim 1, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the system of claim 1, wherein the object policy component comprises: 
a user interface component that receives, via at least one of a command-line interface of the system or a graphical user interface of the system, policy information representing the object policy, wherein the policy information comprises operation information representing the operation, object information representing the object, and condition information representing the defined policy condition (a graphical user interface receives a specific policy instance from a user, Col. 40, lines 22-35. The detailed information contained in a policy recited in this claim has been addressed in the independent claim); and 
a policy modification component that modifies, based on the policy information, the object policy (modify a policy based on user provided information, Col. 40, lines 22-35).

With regard to claim 11,
Protopopov teaches
a method (Abstract), comprising: 
obtaining, by a system comprising a processor (processor, Col. 50, lines 41-50), policy information specifying that an operation be performed on a data object of data objects of the system and be performed in response to a group of attributes of the data object being determined to satisfy a defined policy condition representing a defined state of the data object (a policy specifies an action defined in the action filed to be performed on a set of objects defined in the object definition field when a predicate is evaluated as true for each object in the set based on the object’s metadata, Fig. 45; Fig. 46; Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44, where the action corresponds to “an operation” and each object’s metadata indicates “a state of the data object”); 
storing, by the system, attributes of the data objects in an index data structure of the system, wherein the attributes comprise the group of attributes of the data object (Fig. 4 and Fig. 5 illustrate a data structure that stores attributes of storage objects, Col. 8, lines 55-67; Col. 9, lines 1-1-13); and 
in response to determining, using the index data structure, that the group of attributes satisfy the defined policy condition, performing, by the system, the operation on the data object (in response to the predicate is evaluated as true for a particular object based on the object’s metadata, perform the action on the particular object, Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44).
Protopopov does not explicitly teach
wherein the group of attributes comprises a data access pattern of the data object representing whether the data object is to be stored in a cache memory of the system.
Xing teaches
wherein the group of attributes comprises a data access pattern of the data object representing whether the data object is to be stored in a cache memory of the system (Col. 7, lines 37-67; Col. 8, lines 1-2: file metadata, e.g., a time attribute or file extensions, corresponds to “a data access pattern”, because the former indicates how often a file has been accessed and the latter indicates how a file should be accessed, in either case, it reads on “a data access pattern”; the portion “representing whether the data object is to be stored in a cache memory of the system” is describing an intended use of the data access pattern attribute, and bring frequently accessed data to a cache memory based on time attributes is within the purview of one of ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Protopopov to incorporate the teachings of Xing to use data access pattern attributes meeting certain condition to decide whether or not to store an object in a cache memory. Doing so would bring most frequently accessed objects to the cache memory for faster access and properly store and access specific files of particular types.

With regard to claim 12,
	As discussed regarding claim 11, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the method of claim 11, wherein the data object is a file, and wherein the performing the operation comprises: 
in response to opening, via a system call of the system, the file, determining file attributes that have been stored in the file (a request to access a file invokes a system procedure, which will first access the metadata file object to locate the corresponding data storage objects for the file, Col. 8, lines 41-65); and 
in response to determining that the file attributes match the group of attributes, performing the operation on the file (in response to the predicate is evaluated as true for a particular object based on the object’s metadata, perform the action on the particular object, Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44).

With regard to claim 13,
	As discussed regarding claim 12, Protopopov and Xing teach all the limitations.
Xing further teaches
the method of claim 12, wherein the data objects are files comprising the file, wherein the group of attributes comprises a first attribute representing a file type of the file and a second attribute comprising a defined parameter representing that the file type is to be stored in a first storage tier having a first performance that is lower than a second performance of a second storage tier or representing that the file has not been accessed within a defined period, and wherein the performing the operation comprises: 
at least one of storing the file in the first storage tier or moving the file from the second storage tier to the first storage tier (initially store a file in a tier of storage that offers high performance for reads and writes. As the file ages, move it into a tier of storage based on data management policies to achieve a cost-effective match to the current storage requirements of the files, Col. 5, lines 43-60. Age of a file corresponds to “a first attribute” and age older than a certain age corresponds to “a second attribute” which dictates that the file be moved from a higher performance tier to a lower performance tier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Protopopov to incorporate the teachings of Xing to define customized parameters based on file attributes and create data management policies based on these parameters to move files among different tiers of a hierarchical storage system. Doing so would optimize storage systems for different characteristics such as random update performance and achieve a cost-effective match to the current storage requirements of the files as taught by Xing (Col. 5, lines 43-60).

With regard to claim 14,
	As discussed regarding claim 11, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the method of claim 11, wherein the determining comprises: 
generating processing jobs in respective data storage nodes of the system (create a process for each metadata server, Col. 36, lines 61-67; Col. 37, lines 1-21); 
independently obtaining, via the processing jobs using different portions of the index data structure representing respective data objects of the data objects of the system, object attributes of the attributes corresponding to the respective data objects (each metadata server corresponds to a distinct portion of the index data structure, Col. 36, lines 61-67; Col. 37, lines 1-21. Each process takes care of its own job queue in the same manner as discussed in the independent claim, Col. 36, lines 61-67; Col. 37, lines 1-21); and 
in response to the independently obtaining the object attributes, enforcing, via the processing jobs, the defined policy condition on the respective data objects (each process takes care of its own job queue in the same manner as discussed in the independent claim, Col. 36, lines 61-67; Col. 37, lines 1-21).

With regard to claim 15,
	As discussed regarding claim 14, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the method of claim 14, wherein the enforcing comprises: 
independently determining, via the processing jobs, whether the object attributes satisfy the defined policy condition (each process determines whether the object attributes satisfy the defined policy condition in the same manner as discussed in the independent claim, Col. 36, lines 61-67; Col. 37, lines 1-21).

With regard to claim 16,
	As discussed regarding claim 11, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the method of claim 11, wherein the obtaining comprises: 
receiving, by the system via a user interface of the system, the policy information (receive user entered policy information from a graphical user interface, Col. 40, lines 22-35); 
storing, by the system, the policy information in a data storage device of the system (store the policy information at either the user management interface or at one of the metadata location servers, Col. 34, lines 40-59); and 
retrieving, by the system, the policy information from the data storage device (retrieve the policy information to determine whether an object under examination meets the criteria set forth in the object definition field for the policy instance, Fig. 48B; Col. 42, lines 3-41).

With regard to claim 17,
Protopopov teaches
a non-transitory machine-readable medium comprising instructions that, in response to execution, cause a file system comprising a processor (processor, Col. 50, lines 41-50) to perform operations, comprising: 
obtaining a defined object policy representing an operation to be performed on an object of objects of the file system based on a defined property of the object (obtain the policy information to determine whether an object under examination meets the criteria set forth in the object definition field for the policy instance, Fig. 48B; Col. 42, lines 3-41. A policy specifies an action defined in the action filed to be performed on a set of objects defined in the object definition field when a predicate is evaluated as true for each object in the set based on the object’s metadata, Fig. 45; Fig. 46; Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44, where the action corresponds to “an operation”); 
repeatedly determining, using an index data structure of the file system comprising respective attributes of the objects, a state of the object (Fig. 4 and Fig. 5 illustrate a data structure that stores attributes of storage objects, Col. 8, lines 55-67; Col. 9, lines 1-1-13); and 
in response to the state of the object being determined to satisfy the defined object policy with respect to the defined property of the object, performing the operation on the object (in response to the predicate is evaluated as true for a particular object based on the object’s metadata, perform the action on the particular object, Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44).
Protopopov does not explicitly teach

Xing teaches
wherein the respective attributes comprises a data access pattern of the object representing whether the object is to be stored in a cache memory of the file system (Col. 7, lines 37-67; Col. 8, lines 1-2: file metadata, e.g., a time attribute or file extensions, corresponds to “a data access pattern”, because the former indicates how often a file has been accessed and the latter indicates how a file should be accessed, in either case, it reads on “a data access pattern”; the portion “representing whether the data object is to be stored in a cache memory of the system” is describing an intended use of the data access pattern attribute, and bring frequently accessed data to a cache memory based on time attributes is within the purview of one of ordinary skill in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Protopopov to incorporate the teachings of Xing to use data access pattern attributes meeting certain condition to decide whether or not to store an object in a cache memory. Doing so would bring most frequently accessed objects to the cache memory for faster access and properly store and access specific files of particular types.

With regard to claim 18,
	As discussed regarding claim 17, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the non-transitory machine-readable medium of claim 17, wherein the object is a file, and wherein the performing the operation on the object comprises: 
opening the file (request to access a file, Col. 8, lines 41-65); 
in response to the opening the file, determining a group of file attributes of the file that have been stored in the file  (first access the metadata file object to locate the corresponding data storage objects for the file, Col. 8, lines 41-65); and 
in response to the group of file attributes being determined to match the respective attributes, performing the operation on the file (in response to the predicate is evaluated as true for a particular object based on the object’s metadata, perform the action on the particular object, Col. 38, lines 56-67; Col. 39, lines 1-15 and 29-44).

With regard to claim 19,
	As discussed regarding claim 17, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the non-transitory machine-readable medium of claim 17, wherein the operations further comprise: 
receiving, via a user interface of the file system, information representing the defined object policy (receive user entered policy information from a graphical user interface, Col. 40, lines 22-35); and
storing the information in a data storage device of the file system (store the policy information at either the user management interface or at one of the metadata location servers, Col. 34, lines 40-59). 

With regard to claim 20,
	As discussed regarding claim 19, Protopopov and Xing teach all the limitations.
Protopopov further teaches
the non-transitory machine-readable medium of claim 19, wherein the obtaining comprises: 
obtaining the information representing the defined object policy from the data storage device (obtain the policy information to determine whether an object under examination meets the criteria set forth in the object definition field for the policy instance, Fig. 48B; Col. 42, lines 3-41).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168